Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a liquid food preservation product, comprising vinegar and/or neutralized vinegar, having a total acidity based on acetic acid in excess of 25 % (w/w) and a free acidity based on acetic acid of within the range of 3.5-10 %, and comprising potassium cations in an amount of at least 50 (mol) % of the total amount of cations present in the liquid food preservation product, wherein the liquid food preservation product is obtained by a process comprising:
(a)    providing a first liquid vinegar;
(b)    adding an alkaline potassium compound to the liquid vinegar to produce a neutralized vinegar having a pH between 7.5 and 9, wherein at least 50% of the total mol amount of the cations added is potassium;
(c)    concentrating the neutralized vinegar to a dry solids level of 50-70% (w/w) by evaporation to produce a liquid concentrated neutralized vinegar;
(d)    providing a second liquid vinegar; and
(e)    combining the liquid concentrated neutralized vinegar with the second liquid vinegar to produce the liquid preservation product.
The closest prior art of record, Boerefijn et al (WO 2014/021719 A1), discloses a concentrated neutralized vinegar obtainable by a process, comprising:
a) providing a first liquid vinegar; 
b) adjusting the pH of said first liquid vinegar to a value within the range of 6.0-10.0 to produce a neutralized vinegar; 

d) providing a second liquid vinegar; 
e) combining said second liquid vinegar with the vinegar derived particles in a weight ratio of 1 : 15 to 1 :5 (page 2).
In regard to the recitation of free acid, Boerefijn et al discloses “[t]he content of free vinegar derived acid of the powdered vinegar typically exceeds 3.5 wt.%. Even more preferably, the powdered vinegar contains 3.8-20 wt.%, most preferably 4.0-15.0 wt.% free acid” (page 8 lines 29-31).
In regard to the recitation of total acidity, Boerefijn et al discloses “[t]he powdered vinegar preferably contains a total amount of neutralized vinegar derived acid, notably sodium and potassium salts of the vinegar derived acid, in the range of 40-92 wt.%, more preferably in the range of 50-90 wt.% and most preferably of 60-85 wt.% by weight of dry matter” (page 8 lines 32-33, page 9 lines 1-2).
In regard to the recitation of potassium cations, Boerefijn et al discloses “[t]he present invention provides a powdered vinegar comprising partly neutralized vinegar, e.g. neutralized with a sodium and/or potassium hydroxide”. Hence, Boerefijn et al discloses the embodiments where only potassium cations are present.
Boerefijn et al is silent as to the production of a liquid food preservation product.
Another prior art reference to Ludwig (US 2010/0310738) was introduced as a teaching of vinegar-derived food additive composition being in a powder form or in solution with vinegar. 
None of the prior art references disclose liquid neutralized vinegar concentrate with the solids concentration as claimed. Boerefijn et al is silent as to the production of a liquid food preservation product.

Applicant had presented persuasive arguments showing that those of ordinary skill in the art would not be motivated to modify Boerefijn’s evaporation step to only remove enough water to obtain a liquid neutralized vinegar concentrate as claimed. There would have been no obvious motivation for the person of skill in the art to arrive at a composition comprising potassium cations in an amount of at least 50 (mol) % of the total amount of cations present in the liquid food preservation product. 
Claims 1-6, 8-9, 11-18 and 20-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/               Primary Examiner, Art Unit 1791